NOTE: ThiS order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
FAST MEMORY ERASE, LLC,
Plaintiff-Appellee, -
V. *a
INTEL CORPORATION, NUMONYX B.V., and
NUMONYX, INC., __
Defendants-Appellonts,
and "
SONY ERICSSON MOBILE COMMUNI€ATIONS
AB, SONY ERICSSON MOBILE
COMMUNICATIONS (USA), INC., APPLE INC., and
MOTORALA, INC.,
Defendan.ts.
2011-1283
Appeal from the U11ited States DiStrict C0urt for the
Northern District of Texas in case no- 10-CV-0481, Judge
Barbara M.G. Lynn.
ON MOTION
ORDER

FAST MEMORY V. INTEL CORP 2
Upon consideration of the joint motion to stay the
briefing schedule in this appeal pending disposition of
2010-1302,
IT lS ORDERED THATZ
The motion is granted The parties are directed to file
a status report in this appeal, within 14 days of this
court's final disposition of 2010-1302, concerning how they
believe that this appeal should proceed
FOR THE CoURT
JUN ill 2011
v--~ a lsi Jan Horbaly
Date J an Horbaly `
Clerk `
cc: Jeffrey R. Braga1one, Esq. nom
Chr1s R. O1~,tenwe11er, Esq. ¢.s.coumoF APPEALs1=0a
8 ms FEoenA1_c¢Rcurr
5 .
l JUN 07 2011
JAN HORB$1LY
CLEHK